Citation Nr: 0528333	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  98-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, dysthymia, 
anxiety and/or post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for various 
disabilities including but not limited to being part of Gulf 
War Syndrome/undiagnosed illness, and claimed as chronic 
respiratory problems (characterized as asthma, COPD, 
emphysema), skin disorders (characterized as lichen planus), 
genitourinary tract disease, lumbar disc disease, right 
shoulder bursitis, and tachycardia with palpitations. 


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARINGS ON APPEAL

Appellant and WH


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service currently certified as from 
July 1972 to July 1974, and from December 6, 1990, to April 
30, 1991.  Her pertinent periods of U.S. Army Ready Reserve 
activation will be discussed as required below. 

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, OH.

During the course of the current appeal, the RO has granted 
service connection and assigned a 40 percent rating under 
Code 8850-5025, from October 3, 1994, for undiagnosed illness 
as a result of Persian Gulf War manifested by 
"musculoskeletal pain, leg cramps, body twitching, 
paresthesias of the hands, headaches and irritable bowel 
symptoms".

The veteran and her ex-husband provided testimony at a 
personal hearing held before a Hearing Officer at the RO in 
November 1999; a transcript is of record.

The veteran and WH provided testimony before a Veterans Law 
Judge at the Huntington, WV, VARO in July 2005; a transcript 
is of record.

Issue #2 on the front page is being addressed in the REMAND 
portion of the decision below and  is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue #1 at this time.

2.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder, however 
diagnosed, to include dysthymia, depression, PTSD and anxiety 
disorder, which either commenced during and/or is a product 
of her active military service or is otherwise reflective of 
progression of any preexisting pathology beyond what might be 
considered to be the natural development thereof. 


CONCLUSION OF LAW

An acquired psychiatric was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that she is aware of what is required in the way of 
evidence.  Additional evidence might be available but is not 
required for an equitable resolution of the pending issue #1.

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had active service currently certified as having 
extended from July 1972 to July 1974, and from December 6, 
1990, to April 30, 1991.  She has clearly been an Army 
(medical) Ready Reservist for some time [including through 
the period from 1984 to 1990 at least if not longer (and/or 
as well after activation in 1991); and has alleged activation 
during other actual conflicts including Vietnam, Honduras, 
and Panama].  Other collateral service documentation of 
record would indicate that she may well have been activated 
on one or more additional occasions, and also for periods of 
active duty for training if not otherwise.  Her primary 
occupational specialty has been in the medical field with 
work as a practical nurse; she was a nurse assigned to 
various units including one or more Army Combat Support 
Companies during the Persian Gulf War.

Her 201 file shows that she was predominantly cited as a 
91C30 LPN and assistant ward master in the USAR Ready.  As a 
Ready Reservist she was available as cited in numerous dates 
including on TDY to Ft Benning, GA; thereafter to Saudi 
Arabia and the 2291st USAH MEDDAC at Ft. Lee, VA; then the HQ 
2291st USAH in Columbus and then the 914th CSH there.   The 
same documentation confirmed that she had been in the AMEA 
for a period of 3 months TDY during which time she had earned 
the Kuwait and Saudi Arabia campaign medals and was awarded 
the M14 rifle badge. 

She has, on several occasions, described her PGW service in 
detail.  She has indicated that she was activated in early 
December 1990, and although she initially thought herself to 
be staying in CONUS, she was sent to Saudi Arabia with 72 
hours notice.  They arrived during a SCUD Missile attack; the 
plane circled and circled the field; all of the troops, 
dressed in combat gear, were then told to run for cover in 
the dark, after they exited the plane, having never been 
there before and running into unknown territory and in 
apparent combat conditions.  

They were then taken to a holding station without anything 
other than an outside toilet which had not been maintained 
and was putrid with fecal material and urine.  They were 
moved and placed in additional holding areas, sleeping where 
they could, until they were put on a sand bagging detail and 
stringing concertina wire without shower facilities or hot 
food.  She knew no one else who had been sent there as her 
own unit had remained back at Ft. Lee.  

After several days she was put on a bus to Cement City where 
they were constantly threatened with missile attacks; they 
all remained dressed in combat gear; the armaments lighting 
up the sky permitted no sleep.  After awhile, having been 
treated like step children who had no place and not being 
given their MOS' to do, they ended up with a unit near Rafia.  
That unit had a lot of racial problems and several of the 
females formed what amounted to a gang and acted accordingly.  

She was sent out on perimeter duty across the Iraqi border 
and then for purposes of "medical assist" after the ground 
war began.  During that time, she reports having seen bodies 
blown out of vehicles, body parts everywhere, and dealing 
with injured personnel, both allied and enemy.  She 
delineated a number of other incidents which she states she 
now relives in her dreams if she lets herself think of them.  
She reports that she eventually met up with someone she knew 
(who wrote a statement in her behalf), who was in her 91C MOS 
as well and they tried to stay together.

The veteran has submitted numerous copies of envelopes 
containing letters mailed to her in the combat zone.  

The AL State Military Department has indicated in a memo 
provided in early 1999 that the 109th National Guard Unit was 
mobilized in the Persian Gulf in November 1991 and that she 
was not a member of the unit when activated.  

While this might seem to impugn her allegations, the Board 
does not find that to be particularly detrimental to her 
claim, since the veteran has candidly indicated that she was 
not sent with her unit per se, and the unit remained behind; 
but that she was sent with other medical personnel and nurses 
to a number of units where they were needed that were under 
fire  in the Persian Gulf, including Saudi Arabia.  This is 
confirmed by the service documentation otherwise of record as 
well as service comrades and the military itself.

An envelope containing a microfiche is in the file relating 
to the veteran's active duty service in the 1970s'.  
Otherwise, service medical records are limited and do not 
reflect ongoing treatment for chronic mental health problems.

An assessment for the purposes of workmen's compensation was 
undertaken in April 1995 at which time she was diagnosed with 
depression since at least 1994.  The examining physician 
opined that one of the precipitating or exacerbating factors 
could have been her duty in the Persian Gulf.  (emphasis 
added)  

Further notations showed that examinations in July and 
December 1994 had found her unfit for retention in the USARR 
with increasing symptoms to include the depression.

In pertinent part, a DA Form 2173 for the veteran is of 
record, dated in July 1997, from the 307th Medical Group, 
330th Medical Brigade, 88th RSC to the commander of the 
medical facility at Ft. Knox, KY, [the organization and 
station are shown as 914th CSH, at Backlick, OH], [and signed 
by the USAR commander LTC BJM] to the effect that:

Soldier deployed to Persian Gulf 15 Jan 
90 to 19 Mar 91.  Served in Field 
Hospital in Saudi Arabia in several 
locations - near Rafia during Ground war 
and in Iraq for 24 hrs.  Drove through 
Kuwait in smoking environment from oil 
fires for several days,  (?) sick call 
visits made.  Since physical examination 
of 1 June 91, soldier's health has 
continue(d) to deteriorate.  Multiple 
health conditions.  Star(t)ing a few days 
after arrival in Saudi Arabia and has 
continue(d) to result in current physical 
exam status.

The summarized clinical findings included skin rash, lichen 
planus, shortness of breath, fatigue, vertigo right shoulder 
pain and weight loss.  She was diagnosed as having Desert 
Storm/Desert Storm "Mysterious Disease" [later described as 
PGS].

A letter relating to the veteran's status is of record signed 
by LTC BJM, of the 914th CSH at Backlick, OH, dated in 
February 1998, to the commander of the medical facility at 
Ireland Army Community Hospital (ACH) at Ft. Knox, KY.  Her 
clinical status had deteriorated to the point where she was 
unable to perform any of the duties of a 91C40 practical 
nurse due to her "chronic and multiple symptom illness".  
She had developed, among other symptoms, fatigue, numbness 
and a tingling feeling, sleeplessness, tenseness, shakiness, 
stuttering and "severe anxiety with depression".  She 
recommended that the veteran be considered unfit for 
performance of her duties as a 91C practical nurse or as a 
soldier in the Army Reserve.

Clinical evaluations and assessments as part of the service's 
medical board proceedings dated in April 1999 are in the file 
reflecting that she had a major depressive disorder diagnosis 
in 1995 which was not EPTS and was found to be in Line of 
Duty.  

Since the 1995 diagnosis she had been seen at a service 
department facility and the local VA for psychiatric 
evaluations and care.

The report of the final service medical board findings is 
also of record, rated in the fall of 1998.  It found that she 
had "PTSD with major depressive disorder".  This conclusion 
was said to be supported by the clinical record, her sworn 
statements, supportive statements from fellow soldiers and 
her immediate supervisor.  It was also noted that the PTSD 
was "from direct result of combat".  (emphasis added)

The Army Reserve facilitated the entering of the veteran to 
the Desert Storm Syndrome Study at the Louisiana Medical 
Foundation under the care and evaluations of Dr. ESH.  
Extensive information is of record from that study as well as 
Dr. H, including clinical reports, relating to the veteran's 
circumstances.  

Also of record are Social Security Administration (SSA) 
reports and findings which include those clinical notations 
and conclusions that she had PTSD and other depressive 
manifestations probably due to combat service.

On various occasions in that clinical context, the veteran 
has described her alleged stressors in the PGW.  She has 
stated that as a LPN on a Field Medical Team in the PG 
Theater between December 1990 and April 1991, she had 
realistic and accurate nightmares of some of her battlefield 
experiences such as seeing bodies hanging out of blown up 
vehicles and seeing small children with their feet blown off.  

In pertinent part, mental health evaluations at the VA in 
February 1998 are entirely consistent with the collateral 
studies undertaken and reported in the file by Dr. Hyman and 
others undertaken at a local USAF facility, some records from 
which are in the file.  From 1994-5 she was diagnosed with 
numerous problems including major depression.

In summary, the file reflects that she had been seen at 
various mental health facilities since 1994 for depression, 
irritability, concentration problems, anxiety and anger 
towards those who did not believe or help her.  She was 
having distressing memories of the PGW with intrusive 
thoughts triggered by PG reminders but no dissociative 
flashbacks and no remembers dreams.  She had an exaggerated 
startle response, was tearful when interviewed, and avoided 
discussions of PGW.  The service department examiner noted 
that she had been on active duty in the 1970's and then 
activated during Panama, Honduras, and Persian Gulf eras and 
"experienced combat-related traumas".  The service 
department examiner diagnosed "chronic PTSD and possible 
dysthymia".  (emphasis added)

VA clinical evaluations have been ongoing.  In April 2003, 
she was diagnosed by a VA psychiatrist as having PTSD.  A 
summary document relating to earlier and ongoing VA 
psychiatric assessments also show diagnoses of adjustment 
reaction with mixed emotional features, depressive disorder, 
prolonged PTSD disorder and noted elements of a somatoform 
disorder.

Statements have been submitted by service comrades relating 
to her in-service experiences and residuals thereof.




Analysis

In many aspects, this case is anything but unequivocal in 
either information or implications.  However, fortunately 
that does not appear to be the case with regard to the issue 
pending relating to the veteran's acquisition of a 
psychiatric disorder. 

Whether or not she had any propensity or predisposition for 
personality quirks, etc., before she entered service, none of 
which was noted, she had clear cut combat stressors during 
her period of time in the PGW.  [It is not relevant to the 
resolution of the claim as to what her situation may have 
been during other periods of activation, even in probable 
situations comparable to combat].  

She has been repeatedly diagnosed with PTSD as a result, in 
addition to the numerous other psychiatric options.  There 
may well be more definitive diagnostic determinations in the 
future, but now that does not now seem probable or even 
plausible. It is more likely that she has a mixed psychiatric 
diagnosis.  

From a practical standpoint, there is simply no reasonable 
basis for further delaying the case for further development 
of either medical or service data.  What data is now of 
record is certainly strong enough to stand as a reasonable 
basis for an equitable resolution of the pending claim.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
she has delineated her service and post-service experiences, 
are entirely consistent with service records and comrades 
statements, are compatible with the known circumstances of 
her period of service and MOS, and all in all, they are 
entirely credible.  

The actual diagnosis or diagnoses becomes irrelevant since 
any such problems she may have had prior to service are 
reasonably shown to have been aggravated as a result of 
service beyond what would have normally occurred.  

Since service, she has had an ongoing problem with what is 
prevalently described as PTSD.  

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  

The Board finds that the evidence is in relative equipoise, 
and concludes that the veteran's acquired psychiatric 
disorder, however diagnosed, is reasonably the result of her 
service; service connection is in order.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
at 49.



ORDER

Service connection for an acquired psychiatric disorder, 
however diagnosed, to include major depression, dysthymia, 
anxiety and/or post-traumatic stress disorder (PTSD), is 
granted. 


REMAND

The substantive components of issue #2 are undeniably 
confusing and somewhat complex.  This immediate problem is 
complicated by the fact that on one hand, service connection 
can be available upon a number of bases, i.e., direct, 
secondary, presumptive, if there is a specific diagnosed 
disease entity.  

And furthermore, if there is no such diagnosis, any number of 
symptoms, such as many of those claimed herein, may be 
covered as "undiagnosed illness" otherwise known as Gulf 
War Syndrome (GWS) disability.

And further, just because one of many symptoms may have a 
separate diagnosis does not necessarily reflect on whether 
other symptoms without such a definitive diagnosis may or may 
not be part of something else entirely, i.e., GWS.

The RO has granted service connection and assigned a 40 
percent rating under Code 8850-5025, from October 3, 1994, 
for undiagnosed illness as a result of Persian Gulf War 
manifested by "musculoskeletal pain, leg cramps, body 
twitching, paresthesias of the hands, headaches and irritable 
bowel symptoms".  Obviously, that would appear to address 
those symptoms specifically. 

However, the service department itself has associated a 
number of other disabilities with both the veteran's GWS 
and/or service itself on a direct, secondary and/or 
presumptive basis. 

It is usually sufficient to determine that a veteran does or 
does not have a given disability which is or is not due to 
service.  However, it is claimed in this case, that (1) 
either the veteran has independently diagnosable disability 
entities, i.e., lichen planus, a type of skin disorder; or 
asthma. emphysema or COPD, specific respiratory disabilities, 
that are directly related to service; or (2) if these cannot 
be diagnosed independently, these must be considered to be 
symptoms of GWS just as are the many other symptoms of that 
disorder for which she already has service connection.  
Similarly, she may or may not have organic cardiac problems 
or these symptoms such as palpitations, etc., may or may not 
be due to her GWS.

And from a review of the large claims file and evidence 
accumulated in this case, and entirely unusual herein, there 
appear to be credible opinions on virtually all sides.  Thus 
the resolution of the adjudicative issues becomes more 
convoluted.

For instance, there is clear-cut evidence of the veteran's 
having injured her back on one or more occasions.  These were 
purportedly during times of service activation although these 
available records do not show that they were periods that 
were so confirmed (i.e., including in about 1988).  

On other occasions, the service department itself clearly 
associated asthma and right shoulder problems with her period 
of service, again for periods that do not appear to have been 
confirmed.  

And in more recent records, the service department has 
identified other respiratory problems as being emphysema or 
COPD or being due to her GWS.  

However, for a grant of service connection, some sort of 
distinction has to be made in each instance and it is for 
that primary reason that this remand is required.

Admittedly, there may well be a number of ways to immediately 
address some of the various issues contained therein 
including granting service connection for one or another 
singular disability on a direct incurrence basis.  

However, the Board has reviewed the various alternative 
options with considerable care, and in order to provide the 
greatest benefit to the veteran and potential for equitable 
resolution, the Boad has determined that this is the most 
equitable manner in which to address the concerns therein.  

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If she has any further 
information as to the additional claimed 
disabilities, she should submit that 
evidence, and the RO should assist her in 
obtaining it as required.

2.  The service department should 
identify ALL periods of service 
activation under any circumstances, and 
all records associable therewith should 
be accumulated, whether in hard copy or 
microfiche, as is now part of the record 
in the file. 

3.  The case should be reviewed by VA 
physicians in pertinent specialties to 
determine the nature of all of the 
veteran's claimed disabilities and 
whether they are (a) due to service under 
any circumstances or criteria; and/or (b) 
whether they are associable with GWS.  
Care should be taken to analyze and 
address the conclusions reached by the 
service department and specialists in GWS 
in that regard, much of which is already 
of record, or may be otherwise obtained 
pursuant to this REMAND.

4.  The RO should then review the case 
and if the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and her representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


